—Order, Supreme Court, New York County (Lorraine Miller, J.), entered on or about February 6, 1996, which granted third-party defendant’s motion to dismiss the third-party complaint, unanimously affirmed, with costs.
The first three causes of action of the third-party complaint, sounding in professional malpractice, breach of contract and *286negligence, are barred by the applicable Statutes of Limitations (see, CPLR 213, 214). Indeed, the limitations period began to run in February 1986, when third-party defendant allegedly failed to notify defendant and third-party plaintiff that a claim had been filed against the insured. The third-party action was commenced more than eight years later. There is no basis for third-party plaintiff’s present contention that the first three causes of action are essentially claims sounding in contribution.
As to the fourth cause of action of the third-party complaint seeking indemnification, the third-party plaintiff has failed to demonstrate an independent right of recovery for third-party defendant’s breach of a duty, based upon either contract or implied obligation, owed to plaintiff or itself. Accordingly, the fourth cause of action fails to state a cognizable claim (see, Kemron Envtl. Servs. v Environmental Compliance, 184 AD2d 755). Concur—Murphy, P. J., Sullivan, Rubin, Ross and Williams, JJ.